Slip Op. 09-133

                  UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                                :
HABAS SINAI VE TIBBI GAZLAR
 ISTIHSAL ENDUSTRISI A.S.,                      :

                               Plaintiff,       :

                       v.                       :

UNITED STATES,                                  :

                               Defendant,       :         Court No. 05-00613

                       and                      :

NUCOR CORPORATION, GERDAU                       :
AMERISTEEL CORPORATION, and
COMMERCIAL METALS COMPANY,                      :

____________________________________:
                Defendant-Intervenors.


                                            JUDGMENT

       This action having been duly submitted for decision; the Court, after due deliberation, having
rendered decisions herein; and in the absence of any opposition to the Final Results of
Redetermination Pursuant to Court Remand (filed September 8, 2009);

       Now, therefore, in conformity with said decisions, it is hereby

       ORDERED, ADJUDGED, and DECREED that the U.S. Department of Commerce’s Final
Results of Redetermination Pursuant to Court Remand be, and hereby are, sustained.



                                                        /s/ Delissa A. Ridgway
                                                _________________________________
                                                      Delissa A. Ridgway, Judge

Dated: November 23, 2009
       New York, New York